Title: George Hay to Thomas Jefferson, 15 July 1810
From: Hay, George
To: Jefferson, Thomas


          
            Dear Sir,
             Sunday. PM—15. July 1810
          
          It would have given me great pleasure, to have called on you, once more, before I left this place; but I could not do So, conveniently, without postponing my departure for one day. This postponement my engagements in Richmond forbid. I expect however to be here again in less than three weeks, and shall certainly, immediately after my return, pay my
			 respects at Monticello.—
          I object to the plea in abatement proposed by Mr Tazewell: 1. because it will give birth to a Suspicion, that you are afraid of a discussion on the merits:—a suspicion which it would be both needless and impolitic to encounter, as the fear does
			 not exist: 2. because a plea in abatement must be Sworn to; and how would it be possible for you to Swear, even to your belief, that Livingston, who was born in NY. who has been there for Some time, who is now there, and who has no doubt taken care to exhibit to public view every mark and evidence of his being ‘domiciliated’, is not really and truly a
			 resident of that State:—you may Suspect, as I do, that his removal from N.O is merely temporary, and made with a view to the institution of this very Suit in the fœderal Court; but whether this possession 
                     suspicion be true or false, will not be decided, until the Suit itself is at an end—3. because if issue be joined on a plea in abatement, a verdict against the defendant is final.—If Livingston should think proper to iss take issue on this plea, as possibly he might, the depositions of his witnesses in N.Y. selected by himself, and even without their knowledge prepared by himself, would insure to him an easy victory.
          Permit me to say, that I am opposed to any System of defence, which will preclude a full discussion of the merits of this Case. The subject is important to the public and very interesting to yourself. A plea in abatement, which if successful drives the party out of Court upon a technical objection, will cast a Shade on the just claims of the U:S to the lands in question, and on your own just claims to public approbation for what you have done. I take the liberty of telling you that this approbation is yet with-held. The subject is
			 not understood: in fact it is greatly misunderstood: and it is therefore important to yourself as well as to the public interests, that the defence Should be co-extensive with the charge.
          This Consideration has led me also to think, that the question Concerning the locality of the action, should not be made a preliminary point of defence. The objection to the evidence Should be Stated to the Court, 
                  and the propriety, and the evidence then received, under a reservation of the defendants right to enforce that objection. This mode of proceeding is Common, and if pursued, the whole case is laid open to public view, without a Surrender on your part of the benefit which this rule, or rather principle of locality indisputably affords.—
          I have run thro’ the ‘pieces probantes’ as well as the opinions of Messrs 
                  Derbigny and Thiérry. I cannot say that they have removed my doubts: they were annihilated before.
          
          I am much pleased with this Subject. It has led me into a field of legal Science hitherto unexplored by me. In passing along some of the bye roads of the Common law, I had occasionally looked into it, but was too anxious to proceed on my journey, to enter and examine it. It is true that I have gone in butnow a short distance only, and Seen but little: but what I have seen affords me great pleasure. The Soil is rich, & the productions excellent, and what was Still more to be desired, exactly adapted to the purpose for which they are wanted.
          I have one or two ideas in relation to this cause, which I may perhaps Communicate to you on my return. The palpable error into which Mr Derbigny has fallen, affords a lesson, whose influence is Strong enough, to guard me at present from the Communication of opinions, hastily, and most probably, erroneously taken up.
          I return the book and all the papers received from you. I could not find time to go thro’ your Statement more than once. I read it however with great attention, and permit me to add, with great pleasure & benefit. I shall indeed be much 
                  misled deceived, if the impression made 
                  which it makes on the public mind shall not be exactly similar to that which it has already made on mine—
          
            I am, with great respect, Yr mo: ob. Serv.
            
                  
               Geo Hay.
          
        